Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 10/22/2021.
Claims 1-20 are pending.

Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, and 9-19 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Dias et al. US 2014/0173563 A1 (hereinafter Dias).

Per Claim 1:
A software development system (Dias, Abstract, Methods, systems, and computer program products are provided for inferring the programming intent of code developers to suggest code solutions), comprising: a digital memory (Dias, [0069], Code repository 1002 may include one or more of any type of storage mechanism, including a magnetic disc (e.g., in a hard disk drive), an optical disc (e.g., in an optical disk drive), a magnetic tape (e.g., in a tape drive), a memory device such as a RAM device, a ROM device, etc., and/or any other suitable type of storage medium to store collected program code 1012); and
a processor in operable communication with the digital memory (Dias, [0089], computer program code configured to be executed in one or more processors and stored in a computer readable storage medium), 
the processor configured to perform suggestion filtering steps which include automatically (a) obtaining provenance metadata of an automatically created software development suggestion (ACSDS), the provenance metadata indicating implicit or explicit software developer endorsement of the ACSDS (Dias, [0065], Code suggestion interface 304 may detect the information to be filled into selected code solution 802 (e.g., by finding indications of the field values elsewhere in program code 404, by detecting tags, etc.), and may automatically fill in the fields with the detected information. In another embodiment, code suggestion interface 304 may detect and display the information to be filled in. [0082], program code suggestion system 1000 may maintain metadata on the provenance of a particular code solution, and use that metadata in combination with information provided by the developer 
(b) assigning a provenance-derived trust score to the ACSDS based at least in part on the provenance metadata (Dias, [0082], code comparator 1010 may select code solutions that are compatible with the program code being written by the developer (e.g., are a compatible version, are compatible with present hardware, etc.). Furthermore, in an embodiment, code comparator 1010 may select code solutions that are trusted by the developer and/or are compatible with rights associated the developer's program code … As such, program code suggestion system 1000 may maintain metadata on the provenance of a particular code solution, and use that metadata in combination with information provided by the developer requesting code solutions, to determine whether a code solution is appropriate for recommendation), 
(c) comparing the provenance-derived trust score to a criterion for supplying the ACSDS to a suggestion presentation interface of a software development tool (Dias, [0044], Program code suggestion system 110 compares the program code portion to the identified code design patterns to determine one or more matching pattern signatures, and may transmit the corresponding one or more code solutions to software development application 108 as code suggestions. [0009], The code suggestion interface is configured to receive at least one code solution in response to the request. The code solution is selected at the program code suggestion system by comparing the program code portion to a plurality of program code design patterns to infer a programming intent of the code developer. The code suggestion and 
(d) supplying the ACSDS to the suggestion presentation interface or withholding the ACSDS from the suggestion presentation interface, in response to a result of the comparing (Dias, [0044], Program code suggestion system 110 compares the program code portion to the identified code design patterns to determine one or more matching pattern signatures, and may transmit the corresponding one or more code solutions to software development application 108 as code suggestions. [0041], automatic filtering of available code options may be performed based on attributes of the code, what the code requires, and/or requirements of the code ... Accordingly, code options from a non-matching license … would not be presented to the developer. In this manner, code options are not be presented from non-matching license systems); 
whereby the system tends to present automatically created suggestions to software developers more often or less often depending on whether other software developers have or have not at least implicitly endorsed the automatically created suggestions (Dias, [0009], a software development application in a user device includes a code monitor and a code suggestion interface. The code monitor is configured to transmit a request for a program code suggestion … The code suggestion interface is configured to receive at least one code solution in response to the request. The code solution is selected at the program code suggestion system by comparing the program code portion to a plurality of program code design patterns to infer a programming intent of the code developer. The code suggestion interface is 

Per Claim 2:
The rejection of claim 1 is incorporated, further Dias teaches characterized in at least one of the following ways:
the software development tool includes a source code editor, and the suggestion presentation interface operates within the source code editor (Dias, FIG. 3, 302 code editor, 304, code suggestion interface, [0058], Referring to FIG. 3, code suggestion interface 304 may be configured to provide code solution(s) 116 to code editor 302 for display as selectable solution(s) 310. Selectable solution(s) 310 is/are displayed in association with the program code portion included in request 114. In this manner, a developer can view and select one of selectable solution(s) 310, if desired, to be entered into software program);
the software development tool includes a source code review tool, and the suggestion presentation interface operates within the source code review tool (Dias, Fig. 3, [0058], an indication is displayed of the at least one code solution in association with the program code portion. As described above, software development application 108 of FIG. 1 may present code solution(s) 116 to the developer to enable the developer to select a code solution to be entered into software program 112 if desired. Referring to FIG. 3, code suggestion interface 304 may be configured to provide code solution(s) 116 to code editor 302 for display as selectable solution(s) 310. Selectable solution(s) 310 is/are displayed in association with the program code portion ; or
the software development tool includes a source code analysis tool, and the suggestion presentation interface operates within the source code analysis tool (Dias, [0043], FIG. 1 shows a block diagram of a software development system 100 that provides program code solutions generated based on an analysis of pools of program code … [0044], Program code suggestion system 110 in server 104 is configured to analyze program code generated by a plurality of developers (e.g., "crowd sourced" program code) to identify code design patterns, and generate pattern signatures and code solutions for the identified code design patterns).

Per Claim 3:
The rejection of claim 1 is incorporated, further Dias teaches wherein the provenance metadata comprises at least one of the following:
a codebase utilization level which indicates an extent to which the ACSDS has been utilized within a codebase (Dias, [0006], Source code generated by one or a body of code developers is collected into a source code base. The source code base is analyzed to determine code design patterns. The code design patterns may be used to suggest code solutions to code developers who are developing software programs. The code solutions may be automatically displayed to the code developers, and a code developer may select one of the code solutions to insert into their software program);
a codebase utilizer identity which identifies at least one developer who submitted one or more suggestion-based changes to a codebase, each suggestion-based change including a software implementation of the ACSDS (Dias, [0056], software development application 108 of FIG. 1 may receive code solution(s) 116 from program code suggestion system 110 in server 104. Code solution(s) 116 includes one or more code solutions selected at program code suggestion system 110 by comparing the program code portion provided in request 114 to a plurality of program code design patterns. The program code design patterns may be generated at program code suggestion system 110 by analyzing a pool of program code (a program code base) that includes program code provided from any number of developers. The analysis of the pool of program code may identify programming patterns of the developers, such as identifying a first code term, function, method, and/or other section of program code (a pattern signature) that, if input by a developer, there is a likelihood that the developer will input a second code term, function, method and/or other section of program code (a code solution). In this manner, the analysis infers a programming intent of the code developer by anticipating program code that the code developer is likely to enter following the program code portion provided in request 114);
a developer review level which indicates an extent to which the ACSDS has been reviewed by at least one developer (Dias, [0051], a software development application, such as software development application 108, may be enabled to display code solutions for developers that are using the software development application to generate program code. [0058], As described above, software development application 108 of FIG. 1 may present code solution(s) 116 to the developer to enable the developer to select a code solution to be entered into software program 112 if desired. 
a suggestion saver identity which identifies at least one developer who chose to save the ACSDS instead of discarding it (Dias, [0053], Referring to FIG. 3, a developer may interact with code editor 302 of software development application 300 to enter and edit program code when generating software program 112. For instance, the developer may add, modify, or delete program code text using code editor 302 such as by typing, by voice input, etc. When complete, or at other intervals, the user may be enabled to save the program code by interacting with a "save" button or other user interface element);
a library affiliation which indicates that the ACSDS is affiliated with a library by an authorized author of the library or an authorized distributor of the library (Dias, [0034], The program code may include source code (a collection of computer program instructions that is written by a code developer in a human-readable programming language), code libraries (including a compiled library that includes instructions that can be parsed and analyzed), etc. Code patterns are identified in the program code generated by the developers, and stored in a knowledge base repository. Each stored code pattern has a pattern signature (code present in program code that identifies the presence of the code pattern), and a code solution. When a pattern signature of a code pattern is identified in program code being generated by a ; or
a repository affiliation which indicates that the ACSDS is affiliated with a code repository by an authorized user of the repository (Dias, [0034], Code patterns are identified in the program code generated by the developers, and stored in a knowledge base repository. Each stored code pattern has a pattern signature (code present in program code that identifies the presence of the code pattern), and a code solution. When a pattern signature of a code pattern is identified in program code being generated by a developer, the corresponding code solution may be provided to the developer as a solution suggestion.).

Per Claim 4:
The rejection of claim 3 is incorporated, further Dias teaches characterized in at least one of the following ways:
the codebase utilization level is selected from a set consisting of two values (Dias, FIG. 6, [0059], Selectable code solutions 602 are displayed as code solutions for line of code 406, as determined by program code suggestion system 110 (FIG. 1) and provided in code solution(s) 116. As shown in FIG. 6, selectable code solutions 602 includes a first code solution 604a, a second code solution 604b, and potentially further code solutions. Each code solution of selectable code solutions 602 is enabled to be selected by the develop);
the codebase utilization level is selected from a set which includes more than two values (Dias, FIG. 6, [0059], Selectable code solutions 602 are displayed as code solutions for line of code 406, as determined by program code suggestion system 110 (FIG. 1) and provided in code solution(s) 116. As shown in FIG. 6, selectable code solutions 602 includes a first code solution 604a, a second code solution 604b, and potentially further code solutions. Each code solution of selectable code solutions 602 is enabled to be selected by the develop);
the developer review level is selected from a set consisting of two values (Dias, FIG. 6, [0059], Selectable code solutions 602 are displayed as code solutions for line of code 406, as determined by program code suggestion system 110 (FIG. 1) and provided in code solution(s) 116. As shown in FIG. 6, selectable code solutions 602 includes a first code solution 604a, a second code solution 604b); or
the developer review level is selected from a set which includes more than two values (Dias, [0060], Each displayed code solution may include any number of lines of code. Furthermore, although code solutions 602 are shown displayed to the right of line of code 406 in FIG. 6, code solutions 602 may be displayed in any other location of user interface 402, including above line of code 406, below line of code 406, on top of line of code 406 (e.g., as transparent or non-transparent), or to the left of line of code 406. Code solutions 602 may be displayed in list form (when more than one code solution is present) or in other forms. Furthermore, code solutions 602 may be automatically displayed to the developer when received, or may not be automatically displayed. Code solutions 602 may include one or more of different code solutions).

Per Claim 5:
The rejection of claim 1 is incorporated, further Dias teaches characterized in at least one of the following ways:
the suggestion presentation interface operates subject to one or more user-defined settings, and the suggestion filtering steps operate without any additional user-defined settings (Dais, [0041], automatic filtering of available code options may be performed based on attributes of the code, what the code requires, and/or requirements of the code (e.g., license information). For example, a developer may be working on code that is annotated as being associated with the Apache License 2.0, a free software license authored by the Apache Software Foundation (ASF). Accordingly, code options from a non-matching license (e.g., code under the GPL v3 license, provided by the Free Software Foundation (F SF) for the GNU (general public license) project) would not be presented to the developer. In this manner, code options are not be presented from non-matching license systems, but if your code base has a matching license to some available code options, then those code options may be presented to be selected and inserted into the developer's code); or 
the suggestion filtering steps operate without any user-defined settings which are unique to the suggestion filtering steps (Dais, [0042], reasoning may be performed "in the cloud" (by computing devices in a computer network or combination of computer networks, such as the Internet) based on existing source code bases and documentation. The reasoning (analysis) may infer patterns, next steps, more efficient or robust code, etc., and present this information to the developer in real time in the software development environment. As such, the software development environment 

Per Claim 6: 
Dias teaches A software development tool method (Dias, Abstract, Methods, systems, and computer program products are provided for inferring the programming intent of code developers to suggest code solutions), comprising: 
obtaining provenance metadata of an automatically created software development suggestion (ACSDS) (Dias, [0082], program code suggestion system 1000 may maintain metadata on the provenance of a particular code solution, and use that metadata in combination with information provided by the developer requesting code solutions, to determine whether a code solution is appropriate for recommendation);
ascertaining at least one of the following provenance values at least in part by using the metadata: a codebase utilization level which indicates an extent to which the ACSDS has been utilized within a codebase (Dias, [0006], Source code generated by one or a body of code developers is collected into a source code base. The source code base is analyzed to determine code design patterns. The code design patterns may be used to suggest code solutions to code developers who are developing software programs. [0044], Program code suggestion system 110 compares the program code portion to the identified code design patterns to determine one or more 
a codebase utilizer identity which identifies at least one developer who submitted one or more suggestion-based changes to a codebase, each suggestion-based change including a software implementation of the ACSDS (Dias, [0006], Methods, systems, and computer program products are provided for inferring the programming intent of code developers to suggest code solutions. Source code generated by one or a body of code developers is collected into a source code base. The source code base is analyzed to determine code design patterns. The code design patterns may be used to suggest code solutions to code developers who are developing software programs); 
a developer review level which indicates an extent to which the ACSDS has been reviewed by at least one developer (Dias, [0058], code suggestion interface 304 may be configured to provide code solution(s) 116 to code editor 302 for display as selectable solution(s) 310. Selectable solution(s) 310 is/are displayed in association with the program code portion included in request 114. In this manner, a developer can view and select one of selectable solution(s) 310, if desired, to be entered into software program); 
a suggestion saver identity which identifies at least one developer who chose to save the ACSDS instead of discarding it (Dias, [0053], a developer may interact with code editor 302 of software development application 300 to enter and edit program code when generating software program 112. For instance, the developer may add, modify, or delete program code text using code editor 302 such as by typing, by 
a library affiliation which indicates that the ACSDS is affiliated with a library by an authorized author of the library or an authorized distributor of the library (Dias, [0064], by automatically adding a library reference from a current coding project to import desired functionality, by plugging in information based on deep compiler-based knowledge of the code structure. [0041], automatic filtering of available code options may be performed based on attributes of the code, what the code requires, and/or requirements of the code (e.g., license information)… if your code base has a matching license to some available code options, then those code options may be presented to be selected and inserted into the developer's code); or
a repository affiliation which indicates that the ACSDS is affiliated with a code repository by an authorized user of the repository (Dias, [0010], a program code suggestion system includes a code analyzer and a knowledge set repository. The code analyzer is configured to receive program code generated by a plurality of code developers associated with at least one entity, and to analyze the received program code to determine at least one program code design pattern. The determined program code design pattern(s) is/are stored in the knowledge set repository. The knowledge set repository is network-accessible by software development applications to provide program code suggestions in developing software programs);
computing a provenance-derived trust score for the ACSDS based at least in part on a result of the ascertaining (Dias, [0044], Program code suggestion system 110 compares the program code portion to the identified code design patterns to 
assigning the provenance-derived trust score to the ACSDS (Dias, [0082], code comparator 1010 may select code solutions that are compatible with the program code being written by the developer (e.g., are a compatible version, are compatible with present hardware, etc.). Furthermore, in an embodiment, code comparator 1010 may select code solutions that are trusted by the developer and/or are compatible with rights associated the developer's program code. For instance, the developer may want to avoid code solutions associated with open source licenses being inserted into proprietary program code being developed by the developer. As such, program code suggestion system 1000 may maintain metadata on the provenance of a particular code solution, and use that metadata in combination with information provided by the developer requesting code solutions, to determine whether a code solution is appropriate for recommendation); and
employing the provenance-derived trust score within a software development tool (Dias, [0080], Code comparator 1010 may perform various forms of analysis when comparing program code portion 1018 to pattern signatures 1020 to determine whether there are any matches).

Per Claim 9:
The rejection of claim 6 is incorporated, further Dias teaches displaying the ACSDS in a screen view in the software development tool (Dias, [0009], The code suggestion interface is configured to receive at least one code solution in response to the request. The code solution is selected at the program code suggestion system by comparing the program code portion to a plurality of program code design patterns to infer a programming intent of the code developer. The code suggestion interface is configured to enable display of an indication of the code solution in association with the program code portion), and doing at least one of the following in the same screen view: displaying one or more of the provenance values (Dias, [0002], After the programmer types in one of these marker characters immediately after the name of a term having one or more further selectable code completions, a pre-determined, pop-up list of suggested code completions is presented); or 
showing a navigational item which upon being followed displays one or more of the provenance values (Dias, [0030], According to autocompletion, one or more programming terms and/or characters are looked for in the text that is being entered by a computer programmer…into a computer program. If entered terms/characters match a predetermined marker in a list of markers, a pop-up list of suggested code completions for the marker is presented).

Per Claim 10:
The rejection of claim 6 is incorporated, further Dias teaches characterized in at least one of the following ways:

the ACSDS targets a use of an application programming interface antipattern;
the ACSDS targets a source code that was made noncompilable by a breaking change in a library the source code relies on; 
the ACSDS targets a source code that was made noninterpretable by a breaking change in a library the source code relies on; 
the ACSDS matches a source code pattern which appears at least ten times in at least one codebase; 
the ACSDS has been adopted within multiple codebases (Dias, [0035], large program code bases may be used to "crowd source" one or more lines of program code to be included in a software program. This may provide many benefits); or 
the ACSDS has been adopted within multiple repositories (Dias, [0067], FIG. 10 shows a block diagram of a program code suggestion system 1000 that generates crowd sourced program code solutions, and provides the generated suggestions to software development applications … As shown in FIG. 10, program code suggestion system 1000 includes a code repository 1002, a code analyzer 1004, a knowledge set repository 1006…).

Per Claim 11:
The rejection of claim 6 is incorporated, further Dias teaches wherein computing the provenance-derived trust score comprises calculating a weighted combination of at least two of the provenance values (Dias, [0055], In the example of FIG. 5, code monitor 306 may identify a particular combination of code in program 

Per Claim 12:
The rejection of claim 6 is incorporated, further Dias teaches characterized in at least one of the following ways:
ascertaining the codebase utilization level comprises searching a list of accepted pull requests of a repository  (Dias, [0030], According to autocompletion, one or more programming terms and/or characters are looked for in the text that is being entered by a computer programmer…into a computer program. If entered terms/characters match a predetermined marker in a list of markers, a pop-up list of suggested code completions for the marker is presented); or
ascertaining a developer review level comprises searching a list of accepted pull requests of a repository (Dias, [0011], a program code suggestion system may include a request handler and a code comparator. The request handler is configured to receive a request over a network for a program code suggestion from a software development application at a user device. The request includes a portion of program code included in a software program input by a code developer to the software development application. The code comparator compares the program code portion to a plurality of program code design patterns included in a knowledge set to select a program code design pattern. The request handler transmits a code solution of the selected program code design pattern to the software development application at the 

Per Claim 13:
The rejection of claim 6 is incorporated, further Dias teaches wherein the provenance-derived trust score for the ACSDS is computed based at least in part on the codebase utilization level or the repository affiliation or both (Dias, [006], Source code generated by one or a body of code developers is collected into a source code base. The source code base is analyzed to determine code design patterns. The code design patterns may be used to suggest code solutions to code developers who are developing software programs).

Per Claim 14:
The rejection of claim 6 is incorporated, further Dias teaches ascertaining a suggestion adoption level which indicates an extent to which the ACSDS has been adopted after being presented within the software development tool (Dias, [0051], a software development application, such as software development application 108, may be enabled to display code solutions for developers that are using the software development application to generate program code. [0058], software 

Per Claim 15:
The rejection of claim 6 is incorporated, further Dias teaches characterized in at least one of the following ways: ascertaining the codebase utilizer identity comprises querying a source code control interface (Dias, [0009], The request includes a portion of program code included in a software program input by a code developer to the software development application. The code suggestion interface is configured to receive at least one code solution in response to the request);
ascertaining the suggestion saver identity comprises querying a source code control interface (Dias, [0039], The development environment may query the source code base (e.g., the "cloud"), find the appropriate pattern, and rewrite existing code and "fill in" the remainder of the pattern, such that the developer effectively drags the new code into view);
ascertaining the codebase utilizer identity comprises querying a code repository interface (Dias, [0007], program code is retrieved from a code repository. The code repository includes program code generated by a plurality of code developers ; or
ascertaining the suggestion saver identity comprises querying a code repository interface (Dias, [0044], program code suggestion system 110 in server 104 may receive a request 114 from software development application 108 in user device 102 through network 114. A developer may interact with software development application 108 to develop/program a software program 112 in the form of program code).

Per Claim 16:
Dias teaches A computer-readable storage medium configured with data and instructions which upon execution by a processor cause a computing system to perform a suggestion filtering method (Dias, Abstract, Methods, systems, and computer program products are provided for inferring the programming intent of code developers to suggest code solutions), the method comprising:
obtaining provenance metadata of an automatically created software development suggestion (ACSDS) (Dias, [0082], program code suggestion system 1000 may maintain metadata on the provenance of a particular code solution, and use that metadata in combination with information provided by the developer requesting code solutions, to determine whether a code solution is appropriate for the provenance metadata including a codebase utilization level which indicates an extent to which the ACSDS has been utilized within at least one codebase (Dias, [0006], Source code generated by one or a body of code developers is collected into a source code base. The source code base is analyzed to determine code design patterns. The code design patterns may be used to suggest code solutions to code developers who are developing software programs. [0044], Program code suggestion system 110 compares the program code portion to the identified code design patterns to determine one or more matching pattern signatures, and may transmit the corresponding one or more code solutions to software development application 108 as code suggestions);;
assigning a provenance-derived trust score to the ACSDS based at least in part on the provenance metadata (Dias, [0082], code comparator 1010 may select code solutions that are compatible with the program code being written by the developer (e.g., are a compatible version, are compatible with present hardware, etc.). Furthermore, in an embodiment, code comparator 1010 may select code solutions that are trusted by the developer and/or are compatible with rights associated the developer's program code. For instance, the developer may want to avoid code solutions associated with open source licenses being inserted into proprietary program code being developed by the developer. As such, program code suggestion system 1000 may maintain metadata on the provenance of a particular code solution, and use that metadata in combination with information provided by the developer requesting code solutions, to determine whether a code solution is appropriate for recommendation);
comparing the provenance-derived trust score to a criterion for supplying the ACSDS to a suggestion presentation interface of a software development tool (Dias, [0044], Program code suggestion system 110 compares the program code portion to the identified code design patterns to determine one or more matching pattern signatures, and may transmit the corresponding one or more code solutions to software development application 108 as code suggestions. [0009], The code suggestion interface is configured to receive at least one code solution in response to the request. The code solution is selected at the program code suggestion system by comparing the program code portion to a plurality of program code design patterns to infer a programming intent of the code developer. The code suggestion interface is configured to enable display of an indication of the code solution in association with the program code portion); and
supplying the ACSDS to the suggestion presentation interface of a software development tool or withholding the ACSDS from the suggestion presentation interface, in response to a result of the comparing (Dias, [0044], Program code suggestion system 110 compares the program code portion to the identified code design patterns to determine one or more matching pattern signatures, and may transmit the corresponding one or more code solutions to software development application 108 as code suggestions. For example, as shown in FIG. 1, software development application 108 in user device 102 may receive code solution(s) 116 from program code suggestion system 110 in server 104. [0063], The selected code solution may be automatically or manually inserted into program code in any manner, including being inserted at one location, or having portions inserted at multiple 

Per Claim 17:
The rejection of claim 16 is incorporated, further Dias teaches wherein the method further comprises displaying a source code context in which the ACSDS was previously created or previously adopted or both (Dias, [0055], FIGS. 4 and 5 show block diagrams of a user interface 402 that displays program code entered by a developer that is analyzed for code solutions, according to an example embodiment (program code is represented as dashes for purposes of illustration). User interface 402 is a user interface (e.g., graphical user interface (GUI), text editor interface, etc.) generated by code editor 302 to enable program code to be entered and edited by a developer, such as program code 404 shown in FIGS. 4 and 5. Program code 404 may be a portion of software program 112 shown in FIG. 1).

Per Claim 18:
The rejection of claim 16 is incorporated, further Dias teaches wherein the ACSDS was created based on source code edits made by a set of one or more developers, and wherein the method supplies the ACSDS to the suggestion presentation interface while the suggestion presentation interface is displayed to another developer who is not in the first set (Dias, [0006], Source code generated by one or a body of code developers is collected into a source code base. The source code base is analyzed to determine code design patterns. The code design patterns may be used to suggest code solutions to code developers who are developing software programs. The code solutions may be automatically displayed to the code developers, and a code developer may select one of the code solutions to insert into their software program).

Per Claim 19:
The rejection of claim 16 is incorporated, further Dias teaches wherein the criterion for supplying the ACSDS to a suggestion presentation interface is not user-defined (Dias, [0044], Program code suggestion system 110 compares the program code portion to the identified code design patterns to determine one or more matching pattern signatures, and may transmit the corresponding one or more code solutions to software development application 108 as code suggestions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dias et al. US 2014/0173563 A1 (hereinafter Dias), in view of Kelly, US 2019/0303107 A1 (hereinafter Kelly).

Per Claim 7:
The rejection of claim 6 is incorporated, Dias teaches wherein at a first point in time the provenance-derived trust score meets a criterion for supplying the ACSDS to a suggestion presentation interface of the software development tool (Dias, [0082], program code suggestion system 1000 may maintain metadata on the provenance of a particular code solution, and use that metadata in combination with information provided by the developer requesting code solutions, to determine whether a code solution is appropriate for recommendation).
Dias does not explicitly teach obtaining additional provenance metadata at a second point in time after the first point in time; adjusting the assigned provenance-derived trust score or the criterion or both based at least in part on the additional 
However, Kelly teaches obtaining additional provenance metadata at a second point in time after the first point in time (Kelly, [0038] template selection 425 may also reference additional metadata available for the project currently being developed using the source code editor window 310 (e.g., as defined in project attribute data 245) to select one or more templates for use by the project guidance engine);
adjusting the assigned provenance-derived trust score or the criterion or both based at least in part on the additional provenance metadata; and then determining that the provenance-derived trust score does not meet the criterion for supplying the ACSDS to the suggestion presentation interface the project guidance engine 210 may renew its analysis of the code (e.g. 440b) to determine whether the same or different templates (Kelly, [0042], a project guidance engine 210 may dynamically adapt code suggestion information as a developer modifies code using an example source code editor window 315. For instance, in the example of FIG. 4C, a developer has added code to the lines of code (e.g., 440a) used in FIG. 4B to generate suggestion information 445a, to produce an updated code segment 445b including the code 440a. Based on the additional code added by the developer, the project guidance engine 210 may renew its analysis of the code (e.g. 440b) to determine whether the same or different templates (used in the example of FIG. 4A) are still applicable to the code 440b. Changes to code within the source code editor may result in the project guidance engine 210 determining that one or more of the templates 
It would have been obvious to one having ordinary skill in the computer art at the time before the effective filing date of the claimed invention to modify the software development system disclosed by Dias to include obtaining additional provenance metadata at a second point in time after the first point in time; adjusting the assigned provenance-derived trust score or the criterion or both based at least in part on the additional provenance metadata; and then determining that the provenance-derived trust score does not meet the criterion for supplying the ACSDS to the suggestion presentation interface using the teaching of Kelly. The modification would be obvious because one of ordinary skill in the art would be motivated to provide code suggestions are determined, which are defined according to the subset of code templates, for lines of code following the particular lines of code. A particular GUI window is presented for display with the source code editor GUI, where the suggestions are presented within the particular GUI window (Kelly, Abstract).

Per Claim 8:
wherein employing the provenance-derived trust score comprises at least one of the following: computationally determining that the provenance-derived trust score meets a criterion for supplying the ACSDS to a suggestion presentation interface of the software development tool, and supplying the ACSDS to the suggestion presentation interface (Dias, [0082], program code suggestion system 1000 may maintain metadata on the provenance of a particular code solution, and use that metadata in combination with information provided by the developer requesting code solutions, to determine whether a code solution is appropriate for recommendation);
computationally determining that the provenance-derived trust score meets a criterion for withholding the ACSDS from a suggestion presentation interface of the software development tool, and withholding the ACSDS from the suggestion presentation interface (Dias, [0044], Program code suggestion system 110 compares the program code portion to the identified code design patterns to determine one or more matching pattern signatures, and may transmit the corresponding one or more code solutions to software development application 108 as code suggestions … [0041], automatic filtering of available code options may be performed based on attributes of the code, what the code requires, and/or requirements of the code ... Accordingly, code options from a non-matching license … would not be presented to the developer. In this manner, code options are not be presented from non-matching license systems).
Dias does not explicitly teaches or computationally adjusting a criterion for supplying the ACSDS to a suggestion presentation interface of the software 
However, Kelly teaches computationally adjusting a criterion for supplying the ACSDS to a suggestion presentation interface of the software development tool, based at least in part on the provenance-derived trust score and on data indicating whether the ACSDS was adopted after it was supplied (Kelly, [0042], a project guidance engine 210 may dynamically adapt code suggestion information as a developer modifies code using an example source code editor window 315. For instance, in the example of FIG. 4C, a developer has added code to the lines of code (e.g., 440a) used in FIG. 4B to generate suggestion information 445a, to produce an updated code segment 445b including the code 440a. Based on the additional code added by the developer, the project guidance engine 210 may renew its analysis of the code (e.g. 440b) to determine whether the same or different templates (used in the example of FIG. 4A) are still applicable to the code 440b. Changes to code within the source code editor may result in the project guidance engine 210 determining that one or more of the templates in template set 435 (selected for use based on code 440a) should no longer be considered in determining suggestion information for the project and/or that one or more additional templates should be used that were not previously considered relevant (e.g., prior to the additional code being added to the code segment 440b). In the particular example of FIG. 4C, the additional code provided in code segment 440b may be scanned by the project guidance engine 210 to cause the project guidance engine 210 to determine that at least some of the templates determined for code 440a are no longer relevant to the further-developed version of the code 440b).


Per Claim 20:
The rejection of claim 16 is incorporated, further Dias teaches wherein the method further comprises:
ascertaining a suggestion adoption level which indicates an extent to which the ACSDS has been adopted after being presented within the software development tool (Dias, [0051], a software development application, such as software development application 108, may be enabled to display code solutions for developers that are using the software development application to generate program code. [0058], software development application 108 of FIG. 1 may present code solution(s) 116 to the developer to enable the developer to select a code solution to be entered into software 
Dias does not explicitly teach adjusting the criterion for supplying the ACSDS to the suggestion presentation interface based at least in part on the suggestion adoption level. 
However, Kelly teaches adjusting the criterion for supplying the ACSDS to the suggestion presentation interface based at least in part on the suggestion adoption level (Kelly, [0042], a project guidance engine 210 may dynamically adapt code suggestion information as a developer modifies code using an example source code editor window 315. For instance, in the example of FIG. 4C, a developer has added code to the lines of code (e.g., 440a) used in FIG. 4B to generate suggestion information 445a, to produce an updated code segment 445b including the code 440a. Based on the additional code added by the developer, the project guidance engine 210 may renew its analysis of the code (e.g. 440b) to determine whether the same or different templates (used in the example of FIG. 4A) are still applicable to the code 440b. Changes to code within the source code editor may result in the project guidance engine 210 determining that one or more of the templates in template set 435 (selected for use based on code 440a) should no longer be considered in determining suggestion information for the project and/or that one or more additional templates should be used that were not previously considered relevant (e.g., prior to the additional code being 
It would have been obvious to one having ordinary skill in the computer art at the time before the effective filing date of the claimed invention to modify the software development system disclosed by Dias to include adjusting the criterion for supplying the ACSDS to the suggestion presentation interface based at least in part on the suggestion adoption level using the teaching of Kelly. The modification would be obvious because one of ordinary skill in the art would be motivated to provide code suggestions are determined, which are defined according to the subset of code templates, for lines of code following the particular lines of code. A particular GUI window is presented for display with the source code editor GUI, where the suggestions are presented within the particular GUI window (Kelly, Abstract).

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. 

Applicant argued:
Section 102, Dias, claims 1-6, 9-19. Claims 1-6, 9-19 are rejected under Section 102 based on Dias. However, cited material at Dias [0082] involves code provenance (e.g., whether code is open source), not autocreated suggestion provenance. 

For instance, the developer may want to avoid code solutions associated with open source licenses being inserted into proprietary program code being developed by the developer. As such, program code suggestion system 1000 may maintain metadata on the provenance of a particular code solution, and use that metadata in combination with information provided by the developer requesting code solutions, to determine whether a code solution is appropriate for recommendation. [0082] (emphasis added) 
Some of the differences between the Dias source code "provenance" and the present claims' autocreated suggestion provenance can be explored using the following hypothetical scenario: Suppose a system makes a recommendation to a developer A suggesting the insertion of a code solution S into a program X and at some later time the system is performing computations to determine whether the system will also make a recommendation to a developer B suggesting the insertion of the same piece of code S into a program Y. 
In connection with this scenario, some of the differences between provenance according to Dias and provenance according to Applicant's claims include the following: 
" If the system is guided by provenance according to Dias, then based on Dias [0082] important decision criteria are whether the code S is open source, and whether the program Y that might receive S is proprietary. 
" In particular, if the code S is open source and the program Y is proprietary, then under Dias the system would not suggest inserting S into Y, because that would violate the Dias teaching to "avoid code solutions associated with open source licenses being inserted into proprietary program code". 
" Moreover, under Dias the previous suggestion to developer A is not relevant. 
" In contrast, if the system is guided by provenance according to Applicant's teachings, then whether the code S is open source is not relevant. Applicant's specification does not even mention "open source" or "proprietary". 
" Instead, the decision criteria can include the history of this suggestion (ACSDS) or prior similar suggestions, e.g., Applicant's claim 3 lists provenance metadata such as "an extent to which the ACSDS has been utilized within a codebase", "an extent to which the ACSDS has been reviewed by at least one developer", and an identification of "at least one developer who chose to save the ACSDS instead of discarding it". 

In short, Dias does not teach Applicant's claimed "provenance metadata of an automatically created software development suggestion" (claims 1, 6, 16) because the provenance taught by Dias is source code provenance, not autocreated suggestion provenance. All Section 102 rejections should be withdrawn for at least that reason. 

Examiner response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Suppose a system makes a recommendation to a developer A suggesting the insertion of a code solution S into a program X and at some later time the system is performing computations to determine whether the system will also make a recommendation to a developer B suggesting the insertion of the same piece of code S into a program Y (Remarks, p. 3-4); under Applicant's teachings the suggestion to developer A may be highly relevant to a developer B suggestion. The developer A suggestion may have led to utilization of the code S in a codebase containing program Y, or developer A may have reviewed the suggestion or chosen to save the suggestion instead of discarding it. (Remarks, p. 4)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments make up many scenarios between provenance according to Dias and applicant’s claims, those scenarios are spurious arguments because those 
Instead, Dias teaches limitations recited in applicant’s claim “automatically (a) obtaining provenance metadata of an automatically created software development suggestion (ACSDS), the provenance metadata indicating implicit or explicit software developer endorsement of the ACSDS”, see Dias, [0065], Code suggestion interface 304 may detect the information to be filled into selected code solution 802 (e.g., by finding indications of the field values elsewhere in program code 404, by detecting tags, etc.), and may automatically fill in the fields with the detected information. In another embodiment, code suggestion interface 304 may detect and display the information to be filled in. [0082], program code suggestion system 1000 may maintain metadata on the provenance of a particular code solution, and use that metadata in combination with information provided by the developer requesting code solutions, to determine whether a code solution is appropriate for recommendation.
Examiner disagree applicant’s argument that Dias dose not teach Applicant’s claimed “provenance metadata of an automatically created software development suggestion because the provenance taught by Dias is source code provenance, not autocreated suggestion provenance. In fact, Dias teaches Code suggestion interface may detect the information to be filled into selected code solution; code suggestion interface may detect and display the information to be filled in; program code suggestion system may maintain metadata on the provenance of a particular code solution, and use that metadata in combination with information provided by the developer requesting code solutions that read on Applicant’s limitation “automatically obtaining provenance metadata of automatically created software development suggestion” as recited in independent claims 1, 6, and 16.

Applicant argued:
Section 103, Dias + Kelly, claims 7, 8, 20. The three remaining claims are rejected under Section 103 in view of Dias combined with Kelly. Applicant respectfully requests withdrawal of these rejections for at least the following reasons: 
" Applicant's claims recite or include a "provenance-derived trust score" and "provenance metadata" or both, but the term "provenance" does not even appear in Kelly. 
" Adding Kelly to Dias does not overcome the lack of autocreated suggestion provenance teachings noted above for the Section 102 rejections. The Section 103 rejections therefore rely on Dias for a teaching that neither Dias nor Kelly provides. 
" Applicant's claims recite or include a "provenance-derived trust score" but the term "trust" does not appear in Kelly or in Dias. 
" Kelly's project metadata is about a project, not about an autocreated suggestion. 
"Project attribute data 245 may include such information as the team, business unit, or user responsible for the immediate project, may detect APIs or platforms used or designated within the project, other software components with which the code or project under development is to interface and interoperate with, among other attributes." Kelly [0038] 

Examiner response:
In response to applicant's argument that Applicant's claims recite or include a "provenance-derived trust score" and "provenance metadata" or both, but the term "provenance" does not even appear in Kelly. Adding Kelly to Dias does not overcome the lack of autocreated suggestion provenance teachings noted above for the Section 102 rejections. The Section 103 rejections therefore rely on Dias for a teaching that neither Dias nor Kelly provides. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that "Applicant's claims recite or include a "provenance-derived trust score" but the term "trust" does not appear in Kelly or in Dias. Examination is not compare word by word between the references and applicant’s application. Actually, Dias teaches (b) assigning a provenance-derived trust score to the ACSDS based at least in part on the provenance metadata, see Dias, [0082], code comparator 1010 may select code solutions that are compatible with the program code being written by the developer (e.g., are a compatible version, are compatible with present hardware, etc.). Furthermore, in an embodiment, code comparator 1010 may select code solutions that are trusted by the developer and/or are compatible with rights associated the developer's program code … As such, program code suggestion system 1000 may maintain metadata on the provenance of a particular code solution, and use that metadata in combination with information provided by the developer requesting code solutions, to determine whether a code solution is appropriate for recommendation.

Applicant argued:
Section 102, Dias does not teach codebase utilization level, claims 6, 16. At page 13, the rejection of claim 6 cites Dias [0044] as teaching a codebase utilization level. The rejection of claim 16 at page 22 likewise cites Dias [0044] as teaching a codebase utilization level. 
Applicant respectfully disagrees. 

But the cited material in Dias [0044] merely states that "Program code suggestion system 110 compares the program code portion to the identified code design patterns to determine one or more matching pattern signatures, and may transmit the corresponding one or more code solutions to software development application 108 as code suggestions." Thus, Dias [0044] does not teach recording the fact that particular code in the application 108 corresponds to a code suggestion. Likewise, Dias [0044] does not teach recording the fact that a given suggestion led to the inclusion of code in the application 108. Nor does this material otherwise teach quantifying the extent to which a suggestion led to changes in a codebase, that is, the extent to which the suggestion is utilized in the codebase. 
Accordingly, Dias does not teach a variable such as codebase utilization level which indicates the extent to which the autocreated suggestion has been utilized within the application 108. This provides an additional reason to withdraw the claim 6 and claim 16 rejections. 

Examiner response:
	
Examiner disagree applicant arguments. Dias does teaches limitation “a codebase utilization level which indicates an extent to which the ACSDS has been utilized within a codebase” in claims 6 and 16, see Dias, [0006], Source code generated by one or a body of code developers is collected into a source code base. The source code base is analyzed to determine code design patterns. The code design patterns may be used to suggest code solutions to code developers who are developing software programs. The code solutions may be automatically displayed to the code developers, and a code developer may select one of the code solutions to insert into their software program.
Applicant argued:

Section 102, Dias does not teach suggestion saver identity, claims 3, 6, 15. At page 9, the rejection of claim 3 cites Dias [0053] as teaching a suggestion saver identity. The rejection of claim 6 at page 14 likewise cites Dias [0053] as teaching a suggestion saver identity. The rejection of claim 15 at page 21 incorporates the rejection of claim 6. 
Applicant respectfully disagrees. 
Per each of claims 3 and 6, the suggestion saver identity "identifies at least one developer who chose to save the ACSDS instead of discarding it". 
But the cited material in Dias [0053] merely states that "a developer may interact with code editor 302 of software development application 300 to enter and edit program code when generating software program 112. For instance, the developer may add, modify, or delete program code text using code editor 302 such as by typing, by voice input, etc. When complete, or at other intervals, the user may be enabled to save the program code by interacting with a 'save' button or other user interface element." 
This material teaches saving "the program code", meaning the program code generally. For instance, "a developer may interact with code editor 302 of software development application 300 to enter and edit program code ... the developer may add, modify, or delete program code text using code editor 302 such as by typing, by voice input, etc." 
This material does not teach saving the autocreated suggestion. It likewise does not teach saving the autocreated suggestion instead of discarding it. Hence, it does not teach the claimed suggestion saver identity. This provides an additional reason to withdraw the rejections of claim 3, claim 6, and claim 15. 

Examiner response:
Examiner disagree applicant’s arguments. Dias teaches, [0053], Referring to FIG. 3, a developer may interact with code editor 302 of software development application 300 to enter and edit program code when generating software program 112. For instance, the developer may add, modify, or delete program code text using code editor… When complete, or at other intervals, the user may be enabled to save the 
Further Dias teaches, [0044], program code suggestion system 110 in server 104 may receive a request 114 from software development application 108 in user device 102 through network 114. A developer may interact with software development application 108 to develop/program a software program 112 in the form of program code that read on limitation ascertaining the suggestion saver identity comprises querying a code repository interface in claim 15.
Note here, Claims 3, 6, and 15 recited “at least one of the following… or …“ course, therefore, as Dias teaches anyone of the limitation that meets the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   	US 2016/0103662 teaches assisting a user in developing a software program. A program code of the software program being under development is monitored to identify each code portion of the program code matching a matched one of a plurality of code patterns.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136 (a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

/ANNA C DENG/Primary Examiner, Art Unit 2191